This respondent lives at Lebanon, N.H., and is charged with operating a certain motor truck for the regular delivery of goods, wares, and merchandise for more than thirty trips in the current year upon a certain highway in this State while such truck was duly registered in New Hampshire but not in Vermont. Under section 64 of the Motor Vehicles Act, No. 70, Acts of 1925, this respondent stands just as a nonresident bus owner does. So all the questions here involved are like those in State v.Caplan, ante p. 140, 135 A. 705, and for the reasons therein given the entry in this case is:
 Judgment affirmed and cause remanded. *Page 161